I dissent. The court found on the undisputed record of the proceedings to open, widen and extend Flower Street, that the improvement proposed contemplated the opening of a new street to be known as Flower Street, but separate and distinct from and approximately parallel to the existing Flower Street for a distance of approximately 900 feet south of Exposition Boulevard. I am unable to distinguish this situation from that presented inO.T. Johnson Corp. v. City of Los Angeles, 198 Cal. 308
[245 P. 164], wherein it was held that under similar circumstances the city council was without jurisdiction to proceed because of the want of due process. In such case any assessment thereafter made would be void. I am in agreement with the premise laid down in the main opinion that jurisdiction does not exist where the issuing of the original assessment was entirely without the power of the city and *Page 710 
that "when due process of law is present when the first assessment is made, the reassessment is proper; when it is absent, the reassessment is improper." If the original assessment would have been invalid for want of jurisdiction it would necessarily follow from the above premise that the reassessment would likewise be invalid unless jurisdiction be lawfully acquired in the meantime. I cannot ascribe to section 26a the potency accorded to it in the main opinion. Notice of the reassessment ordered by the court cannot, in my opinion, bring to life the antecedent steps taken in the initiation of the proceeding to establish the extent of the assessment district, etc., which were void for lack of notice. The fact that the proceeding was not attacked before the original assessment was made would not, in my opinion, estop a property owner from contesting the void proceeding.
Waste, C.J., concurred.
Rehearing denied.
Shenk, J., and Waste, C.J., voted for a rehearing.